Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1 and 11 is/are amended, claim 18 is canceled, and claim 21 is/are added.  Currently claims 1-17, 19-21 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16, 19, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Adams (0891808).
Regarding claim 11, Adams, Fig. 1, discloses a valve assembly, comprising: a valve housing having a valve chamber (1’,7’) and having an inlet 8 and outlet 8” that is offset from the inlet, the valve housing defining a fluid passage 8’ therein and fluidly coupling the inlet and the outlet; a poppet 3-3’ slidably disposed within the valve chamber between an open position and a closed position wherein the poppet closes the fluid passage at the outlet and fluidly closes both the inlet and the outlet; and a pressure regulator (11 with stop cock, page 2 col 1 line 20, and air pump line 30-40) fluidly coupled to the valve chamber (by 7).
As to claim 12, valve housing 80 is at least partially formed by a manifold (2) mounted to a conduit portion (1).
As to claim 13, the pressure regulator (11 with stop cock, page 2 col 1 line 20, and air pump line 30-40) is provided on the manifold 2 and a portion 7’ of the valve chamber 1’,7’ is defined within the manifold and fluidly coupled to the pressure regulator (by 7).
As to claim 14, the poppet extends past the manifold in the open position (into the conduit portion 1).
As to claims 15 and 16, the inlet and the outlet are at a 90-degree angle.
As to claim 17, the pressure regulator (solenoid-controlled three way valve in place of 116, Para 24 and 118) further comprises a solenoid (Para 24).
As to claim 19, the inlet and the outlet are connected via a junction that includes an angle of 90 degrees.
As to claim 20, the poppet 3-3’ is a length longer (since poppet extends almost the entire height of valve while valve chamber is about half of the height) than a length of the valve chamber (1’,7’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 17, 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (0891808) in view of Hemm et al (4340086).
As to claim 17, Adams fails to disclose the pilot stop cock as solenoid valve. Hemm, Fig 2, teaches a pilot valve S1 as a solenoid valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Adams with a solenoid controlled pilot valve as taught by Hemm in order to provide automatic valve control. 
As to claim 1, Adams, Fig. 1, discloses a valve assembly, comprising: a valve housing 1,2 having an inlet (8) and outlet 8” that is angled from the inlet, the valve housing defining a fluid passage 8-8” therein and fluidly coupling the inlet and the outlet, the valve housing further defining a valve chamber (1’,7’) offset (in vertical direction) from the fluid passage 8-8”; a valve member 3-3’ slidably disposed within the valve housing between a first position wherein the valve member is closed and abuts a seat within the valve housing and a second position (Fig1) wherein the valve member is in a position a distance away from the seat; a pressure regulator (11 with stop cock, page 2 col 1 line 20, and air pump line 30-40) fluidly coupled to the valve chamber (at 7) and adapted to provide pneumatic pressure into the valve chamber. The pressure regulator will provide a pneumatic pressure (zero pressure) different from the inlet pressure (being variable and from different source.
Adams fails to disclose an lvdt position sensor. Hemm, Fig. 2, teaches a valve with a valve member having a position sensor 20 in the valve housing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Adams with a valve member sensor in the valve housing as taught by Hemm in order to provide a valve monitoring function to check for unusual valve activity. 
As to claim 21, in Adams, the second position is an open position wherein the valve member is opened between the inlet and the outlet, and wherein the first position is a closed position wherein the valve member fluidly closes the inlet 8 and the outlet 8”.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franconi (20100092116) in view of Schneider et al (20160195114).
Regarding claims 1-3, Franconi, Fig. 2,3, Para 24, discloses valve assembly, comprising: a valve housing 80 having an inlet (inlet of vertical passage to seat 82) and outlet 92 that is angled from the inlet, the valve housing defining a fluid passage 86 therein and fluidly coupling the inlet and the outlet, the valve housing further defining a valve chamber (108) offset from the fluid passage 86; a valve member 96,98,100 slidably disposed within the valve housing between a first position (Fig 3) wherein the valve member is closed and abuts a seat 82 within the valve housing and a second position (Fig 2) wherein the valve member is in a position a distance away from the seat; a pressure regulator (solenoid-controlled three way valve in place of 116, Para 24 and 118) fluidly coupled to the valve chamber (at 118) and adapted to provide pneumatic pressure into the valve chamber. The pressure regulator will provide a pneumatic pressure (zero pressure) different from the inlet pressure when in venting position and a pneumatic pressure (due to pressure loss in air filter 124) different from the inlet pressure when in pressurizing position.
Franconi fails to disclose an lvdt position sensor with a core and two coils. Schneider, Fig. 2, Para 11, teaches a valve with a valve member having an lvdt position sensor with a core 83 on a top end of the valve member and two coils 77,79.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Franconi with a valve member sensor as an lvdt position sensor with a core on a distal end of the valve member and two coils as taught by Schneider in order to provide a valve monitoring function to check for unusual valve activity. 
As to claim 4, the inlet (inlet of vertical passage to seat 82) is generally perpendicular to the outlet 92.
As to claim 5, the valve assembly is a normally open (by spring 106) valve assembly and the pressure regulator (solenoid-controlled three way valve in place of 116, Para 24 and 118) is disposed at a first end (portion 94) of the valve chamber and is configured to apply pressure to the first end (portion 94) of the valve member 96,98,100.
As to claim 6, valve member 96,98,100 partially extends into the fluid passage 86 in the first position.
As to claim 7, valve member is a poppet 100 held in the first position via at least one biasing element (pressurized air from 118).
As to claims 8 and 9, the inlet (inlet of vertical passage to seat 82) and the outlet 92 are at 90-degree angle.
As to claim 10, the pressure regulator (solenoid-controlled three way valve in place of 116, Para 24 and 118)allows varying flow though a pressure regulator outlet 118 determined by the excitation to the pressure regulator (Para 24, solenoid-controlled three way valve to adjust the air pressure within an actuator), wherein flow is provided when the excitation (venting excitation of solenoid regulator to atmosphere) is greater than a predetermined value (when pressure in 112 is less than bias of 106) and the valve assembly closes when the excitation falls below the predetermined value (when venting excitation of solenoid regulator is such that pressure in 112 is greater than bias of 106).
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. Applicant’s argument that Franconi does not disclose different pilot pressure from inlet pressure is not persuasive since pressure regulator solenoid will provide a pneumatic pressure (zero pressure) different from the inlet pressure when in venting position and a pneumatic pressure (due to pressure loss in air filter 124) different from the inlet pressure when in pressurizing position.
Adams has been cited as new reference for claim 11 to teach closing of both inlet and outlet.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753